Opinion issued May 12, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00117-CV
———————————
ERNESTO
HABERLI, Appellant
V.
ENRICO BONIELLO EGIDIO AND NELSON
FORLANO CIVITARESE, Appellees

 

 
On
Appeal from the 127th District Court
Harris
County, Texas

Trial
Court Cause No. 2009-42192
 

 
MEMORANDUM OPINION
          Appellant,
Ernesto Haberli, appeals from the trial court’s judgment signed November 10,
2009.  We have not yet issued an opinion.
 Because the trial court subsequently
granted appellant’s motion for new trial during the period of its plenary
power, we dismiss the appeal for lack of jurisdiction.
Generally, appeals may be taken
only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When a motion for new trial
is granted, the case is reinstated upon the docket of the trial court and will
stand for trial the same as though no trial had been had. Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex. 2005).
 Thus, when the trial court grants a
motion for new trial, the trial court “essentially wipes the slate clean and
starts over.” Id. 
Here, on November 10, 2009, the
trial court signed a final judgment in favor of appellee.  On December 10, 2009, appellant timely filed
a motion for new trial.  After a hearing
and within the period of its plenary power, the trial court granted appellant’s
motion for new trial. See Tex. R. Civ. P. 329b(d), (e); Thomas v. Oldham, 895 S.W.2d 352, 356
(Tex. 1995).  Therefore, the issues presented
in the appeal are rendered moot, and this Court lacks appellate jurisdiction. 
Accordingly, we dismiss the appeal for
lack of jurisdiction.  We dismiss any other pending motions
as moot.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.